Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 11/02/2021 and 09/30/2022 have been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1, 15, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 18, 19, and 20 of 16/925,190 (projected US Patent 11,495,127).  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Please see the following table for the claim 1 analysis:
16/924,139
16/925,190
Claim Interpretation
1. A method for detecting boundaries of lanes on a road, the method comprising:

receiving, by one or more processors from an imaging 

system, a set of pixels 
associated with lane markings;


partitioning, by the one or more processors, the set of pixels into 
a plurality of groups, each of 
the plurality of groups 
associated with one or more control points; and
generating, by the one or more processors, a spline that 
traverses the control points of 
the plurality of groups, the 
spline describing a boundary of 
a lane.
1. A method for tracking a lane on a road, the method comprising: 

receiving, by one or more processors from an imaging system, a set of pixels associated with lane markings;
18. The method of claim 1, further comprising: 
partitioning, by the one or more processors, the set of pixels into a plurality of groups, each of the plurality of groups associated with one or more control points; and 
generating, by the one or more processors, a spline that traverses the control points of the plurality of groups, the spline describing a boundary of a lane.

and generating, by the one or more processors, a predicted spline comprising (i) a first spline and (ii) a predicted extension of the first spline in a direction in which the imaging system is moving, wherein: the first spline describes a boundary of a lane and is generated based on the set of pixels; and the predicted extension of the first spline is generated based at least in part on a curvature of at least a portion of the first spline.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 16/925,190.  



Dependent claims 15 and 16 of the present application are also rejected on the ground of nonstatutory obviousness-type double patenting as they are essentially identical to dependent claims 19 and 20 of 16/925,190.
Allowable Subject Matter
	Claims 1-25 are allowed over the prior art.
Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Liu, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention as evidenced in the previous Office Actions.  More specifically, Liu teaches the grouped feature points into a line or line segments using a spline model (paragraph 149).  However, Liu, the other cited references, a thorough search in the art do not disclose or suggest generating, by the one or more processors, a spline that traverses the control points of the plurality of groups, the spline describing a boundary of a lane in combination with receiving, by one or more processors from an imaging system, a set of pixels associated with lane markings; partitioning, by the one or more processors, the set of pixels into a plurality of groups, each of the plurality of groups associated with one or more control points.  Put another way, none of the prior art discloses or suggest generating, by the one or more processors, a spline that traverses the control points of the plurality of groups, the spline describing a boundary of a lane, where the plurality of groups are derived from a set of pixels that are partitioned.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/Christopher M Brandt/
Examiner, Art Unit 2645
October 27, 2022